t cc no united_states tax_court estate of hon hing fung deceased bernard fung executor petitioner v commissioner of internal revenue respondent docket no filed date d a nonresident_alien for u s tax purposes possessed at the time of his death interests in certain properties located in the state of california d’s interests in two of these parcels one of which was subject_to a promissory note secured_by a deed_of_trust were contained in his residuary_estate d’s will provided for his surviving_spouse to receive a three-eighths fractional interest in his residuary_estate with the remaining five-eighths going to his sons in accordance with an agreement executed by the residuary beneficiaries the two california properties were distributed to d’s surviving_spouse while the foreign residuary assets were distributed to d’s sons held the full value of d’s interest in the encumbered residuary property rather than the net equity value thereof must be included in his gross_estate held further the estate has failed to establish its entitlement to a marital_deduction in excess of that allowed by respondent robert b martin jr for petitioner ric d hulshoff for respondent opinion nims judge respondent determined a federal estate_tax deficiency in the amount of dollar_figure with respect to the estate of hon hing fung the estate the issues for decision are whether a one-half interest owned by hon hing fung decedent in certain real_property must be included in his gross_estate at its full value of dollar_figure or whether the property may be included at its net equity value after reduction for an encumbrance in the amount of dollar_figure and whether the estate is entitled to a marital_deduction in excess of that allowed by respondent unless otherwise indicated all section references are to sections of the internal_revenue_code in effect as of the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure background this case was submitted fully stipulated pursuant to rule and the facts are so found the stipulations of the parties with accompanying exhibits are incorporated herein by this reference decedent was a citizen of hong kong legally resident in kowloon hong kong when he died testate in the commonwealth of massachusetts on date at all relevant times decedent was a nonresident_alien for u s tax purposes decedent was survived by his wife fung wong tuen wang also known as norah fung likewise a nonresident_alien for u s tax purposes and by his five sons the executor of decedent’s estate bernard fung maintained his principal_residence in the state of california at the time the petition in this case was filed at decedent’s date of death he possessed ownership interests in three parcels of real_property located in the united_states pursuant to community_property principles decedent and his wife each owned a one-half interest in monte vista avenue in oakland california consisting of real_property improved with a 3-story 20-unit residential building and calle victoria in pacific palisades california consisting of unimproved land a third parcel located pincite vernon street in oakland california and consisting of real_property improved with a 3-story 10-unit residential building was held by decedent and his wife as joint_tenants in connection with the monte vista property a promissory note dated date was executed by decedent and his - wife as borrowers and by world savings and loan association as lender the note was in the amount of dollar_figure and was secured_by a deed_of_trust on the monte vista property the note specified that borrower and each of them and borrower’s successors transferees and assigns shall be jointly and severally directly and primarily liable for the amount of all sums owing and to be owed hereon the note further provided the following with regard to remedies upon default upon the occurrence of any event of default under this note the entire unpaid principal balance any unpaid interest and any other_amounts owing under this note shall at the option of the holder of this note and without notice or demand of any kind to borrower or any other person immediately become due and payable and the holder of this note shall have and may exercise any and all rights and remedies available at law or in equity and also any and all rights and remedies provided in the deed_of_trust the remedies of the holder of this note as provided in this note and in the deed_of_trust or any other instrument securing this note shall be cumulative and concurrent and may be pursued singularly successively or together at the sole discretion of the holder of this note and may be exercised as often as occasion therefor shall arise no act of omission or commission of the holder including specifically any failure to exercise any right remedy or recourse shall be deemed to be a waiver or release of any right remedy or recourse such waiver or release to be effected only through a written document executed by the holder as of decedent’s date of death the value of the monte vista property was dollar_figure and the unpaid balance on the note was - - dollar_figure thus in accordance with community_property principles decedent’s interest in the property had a value of dollar_figure and was encumbered to the extent of dollar_figure the calle victoria property was unencumbered at the time of decedent’s death the value of decedent’s interest therein again pursuant to community_property principles was dollar_figure the vernon property had a value of dollar_figure and was encumbered to the extent of dollar_figure decedent provided for the disposition of his property at death by means of a will executed on date the will first appointed three of decedent’s sons as executors and trustees of his will and directed that this will shall be construed according to the laws of hong kong then after making a series of specific bequests the document dealt with decedent’s residuary_estate in the manner set forth below i give the residual and remainder of my estate property and effects of whatsoever nature or kind and wheresoever situate including any property over which i may have a general_power_of_appointment or disposition by will to my trustees upon trust to sell ' the parties stipulated that the total unpaid balance was dollar_figure and that the corresponding balance with respect to decedent’s one-half interest was dollar_figure since one-half of dollar_figure equals dollar_figure we conclude that an error was made in the stipulation the estate_tax_return shows the total encumbrance as dollar_figure one-half of which is dollar_figure and respondent used the amounts dollar_figure and dollar_figure in making calculations which involved one-half of the note’s balance we therefore accept the stipulated value of dollar_figure as representing one-half of the encumbrance and assume that the parties intended dollar_figure when referring to the full amount of the debt call in and convert the same into money with power to postpone such sale calling in and conversion for so long as they shall in their absolute discretion think fit without being liable for loss my trustees shall out of the monies to arise from the sale calling in and conversion of or forming part of my estate pay all my just debts funeral and testamentary expenses and legacies and all estate duty payable in respect of my estate subject_to the payment of all my just debts funeral and testamentary expenses my trustees shall hold my residuary_estate property and effects of whatsoever nature or kind and wheresoever situate upon trust for the following beneficiaries who shall survive me for a period of days in manner hereinafter following - a as to three equal shares or parts thereof to my wife the said fung wong tuen wan for her own use and benefit absolutely b as to one equal share or part thereof to my son michafl k l fung for his own use and benefit absolutely c as to one equal share or part thereof to my son the said anthony k t fung for his own use and benefit absolutely d as to one equal share or part thereof to my son the said bernard k k fung for his own use and benefit absolutely e as to one equal share or part thereof to my son the said john k k fung for his own use and benefit absolutely f as to one equal share or part thereof to my son the said edmond k h fung for his own use and benefit absolutely decedent’s residuary_estate included certain property located in hong kong as well as the aforementioned monte vista and calle victoria parcels in california _- _- in the fall of documents were filed with the superior court of the state of california county of los angeles regarding the disposition of decedent’s property located in that state decedent’s wife filed a spousal property petition and later a supplement to such petition requesting a determination of property passing to the surviving_spouse without administration and a confirmation of property belonging to the surviving_spouse in connection with this action an agreement about distribution of decedent’s estate was filed with the superior court the agreement was executed by each of decedent’s five sons in august of and recited that the residuary beneficiaries agree to allocate to decedent’s spouse fung wong tuen wan also known as norah fung as her 8ths share of the residue all of decedent’s right title and interest in the real_property defined as the monte vista and calle victoria properties and to allocate to each of decedent’s children as hi sec_1 8th of the residue 5th of that portion of the residue located in hong kong after an uncontested hearing the superior court on date issued an order approving spousal property petition the order confirmed the passing of the monte vista and calle victoria parcels to decedent’s surviving_spouse and her ownership thereof on the following day date decedent’s wife transferred the interest formerly owned by decedent that she received in these properties as well as the vernon parcel to the norah fung qualified_domestic_trust the parties have --- - stipulated that the trust was at the time of its establishment on date a qualified_domestic_trust under the applicable provisions of sec_2056a in addition the parties have further stipulated that as of date all estate duty payable to the hong kong government if any and all debts liabilities funeral_expenses and testamentary expenses with respect to decedent’s estate in hong kong had been provided for or paid accordingly as of date the residual beneficiaries were entitled under hong kong law to their respective shares in the residuary_estate absolutely and could demand distribution thereof a form 706-na united_states estate and generation-skipping_transfer_tax return estate of nonresident_not_a_citizen_of_the_united_states was timely filed with respect to decedent’s estate on date the notice_of_deficiency on which this litigation is based was subsequently issued on date therein respondent determined that the estate was not entitled to report decedent’s interest in the monte vista real_property at its net equity value for gross_estate purposes and that the marital_deduction claimed by the estate should be reduced app a sets forth the calculations shown on the estate_tax_return app b describes respondent’s computations to the extent ascertainable from the notice_of_deficiency --- - discussion i general rules a estate_tax principles as a general_rule the internal_revenue_code imposes a federal tax on the transfer of the taxable_estate determined as provided in sec_2106 of every decedent nonresident_not_a_citizen_of_the_united_states sec_2101 such taxable_estate in turn is defined in sec_2106 as the value of that part of a decedent’s gross_estate which at the time of his death is situated in the united_states less applicable deductions sec_2103 then specifies that the gross_estate of a nonresident_alien shall be that part of his gross_estate determined as provided in sec_2031 which at the time of his death is situated in the united_states hence the gross_estate of a nonresident_alien comprises all property real or personal tangible or intangible to the extent provided in sec_2033 through so long as that property is located in the united_states sec_2031 sec_2103 sec_2033 broadly states that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of his death as regards the deductions permitted to nonresident_aliens sec_2106 provides for allowance of that proportion of the deductions specified in sec_2053 relating to expenses -- - indebtedness and taxes which the value of such part ie the part of the decedent’s gross_estate which at the time of his death is situated in the united_states bears to the value of his entire_gross_estate wherever situated if the surviving_spouse 1s not a citizen_of_the_united_states a marital_deduction pursuant to sec_2056 is allowed only where the subject property passes or is treated as passing to the surviving_spouse in a qualified_domestic_trust sec_2056 and the parties here do not dispute that the technical criteria relating to a qualified_domestic_trust will be considered satisfied so long as other substantive requirements for the marital_deduction are met b burden_of_proof in general the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving otherwise rule a although recently enacted sec_7491 may operate in specified circumstances to place the burden on the commissioner the statute is effective only for court proceedings that arise in connection with examinations commencing after date internal revenue restructuring reform act of publaw_105_206 sec c 112_stat_727 since the record here is devoid of evidence showing that the underlying examination began after the relevant date and since the estate has at no time contended that the provisions of sec_7491 are applicable we conclude that the traditional burden remains upon the estate il treatment of monte vista property for gross_estate purposes the parties in this case differ as to the treatment for gross_estate purposes of decedent’s interest in the monte vista property the estate contends that the parcel should be included in the gross_estate at its net equity value after offsetting the portion of the indebtedness considered to burden decedent’s one- half interest in the property respondent in contrast takes the position that decedent’s interest in the parcel must be included in the gross_estate at its full fair_market_value with the associated indebtedness being allowed as a deduction only to the extent provided in sec_2106 and sec_2053 sec_2053 specifies that deductions allowable in computing the taxable_estate include amounts for unpaid mortgages on or any indebtedness in respect of property where the value of the decedent’s interest therein undiminished by such mortgage or indebtedness is included in the value of the gross_estate regulations promulgated under this section further explain a deduction is allowed from a decedent’s gross_estate of the full unpaid amount of a mortgage upon or of any other indebtedness in respect of any property of the gross_estate including interest which had accrued thereon to the date of death provided the value of the property undiminished by the amount of the mortgage or indebtedness is included in the value of the gross_estate if the decedent’s estate is liable for the amount of the mortgage or indebtedness the full value of the property subject_to the mortgage or indebtedness must be included as part of the value of the gross_estate the amount of the mortgage or indebtedness being in such case allowed as a deduction but if the decedent’s estate is not so liable only the value of the equity_of_redemption or the value of the property less the mortgage or indebtedness need be returned as part of the value of the gross_estate sec_20_2053-7 estate_tax regs the validity of this regulation and its applicability to the estate of a nonresident_alien has long been established in the words of this court in 19_tc_44 tf a particular debt can be collected only from property mortgaged to secure the debt and not from the estate generally the full amount of the debt should be excluded even in the case of a nonresident_alien but if it can be collected from the estate generally anda part of that estate is not being taxed in the united_states then it is appropriate to allow only a proportionate part of the debt to be deducted both parties appeal to the above-gquoted regulation in support of their respective positions respondent maintains that because decedent was personally liable for the indebtedness at issue by the terms of the promissory note the full value of his interest in the monte vista property must be returned as part of the gross_estate the estate on the other hand does not specifically deny that decedent was legally liable for the debt evidenced by the promissory note rather the estate argues that the petitioner had no realistic personal liability for the debt on the monte vista property and that the mere possibility that a lender might have made a claim against the estate on the monte vista note is insufficient to conclude that the estate was personally liable for the obligation the estate’s argument rests on the provisions governing deeds of trust under california law specifically that contained in cal civ proc code sec 580d west supp the statute reads in pertinent part no judgment shall be rendered for any deficiency upon a note secured_by a deed_of_trust or mortgage upon real_property or an estate_for_years therein hereafter executed in any case in which the real_property or estate_for_years therein has been sold by the mortgagee or trustee under power of sale contained in the mortgage or deed_of_trust lid the effect of such section is to prevent a lender who chooses to foreclose on a deed_of_trust by means of a nonjudicial_sale under the power of sale contained in the trust instrument from thereafter seeking a deficiency judgment against the debtor cornelison v kornbluth p 2d cal at the same time however the supreme court of california has also made clear that a nonjudicial_sale is not the only enforcement remedy available to the lender holding a deed_of_trust ‘it seems clear that section 580d was enacted to put judicial enforcement on a parity with private enforcement this result could be accomplished by giving the debtor a right to redeem after a sale under the power the right to redeem like proscription of a deficiency judgment has the effect of making the security satisfy a realistic share of the debt by choosing instead to bar a deficiency judgment after private sale the legislature achieved its purpose without denying the creditor his election of remedies tf the creditor wishes a deficiency judgment his sale is subject_to statutory redemption rights if he wishes a sale resulting in nonredeemable title he must forgo the right to a deficiency judgment in either case the debtor is protected ’ id pincite quoting reseleaf corp v chierighino p 2d cal hence the statute does not eradicate the possibility of personal liability nonetheless the estate avers that it is the near universal practice in california to foreclose on a deed_of_trust through a nonjudicial foreclosure under the power of sale and that such would be particularly appropriate in the case of property held by the estate of a nonresident_alien from this proposition the estate concludes that this entirely theoretical liability does not render the estate personally liable within the meaning of sec_20_2053-7 estate_tax regs the estate also argues that its position is supported by caselaw allegedly holding in the estate’s words that a secondary or remote possibility that an estate might have personal liability for the amount of the mortgage was not enough to establish it as a claim against the estate under sec_2053 we disagree with the estate’s contention that a practical approach is mandated in resolving the question at issue asa threshold matter we note that the standard applied under sec_2053 relating to claims against the estate is not - - controlling where as here we are dealing with mortgage indebtedness under sec_2053 respondent cites only sec_2053 in support of the government’s position on inclusion moreover while we pointed out in 81_tc_741 affd 770_f2d_981 lith cir that sec_2053 was not intended to apply where the decedent was only secondarily liable or an accommodation party we went on to state that sec_20_2053-7 estate_tax regs like sec_2053 was intended to cover situations involving the liability for mortgages on a decedent’s own property thus estate of theis v commissioner supra hardly stands for the principle that practicalities should override legal liability where a decedent is the named primary obligor on an explicitly recourse note encumbering his or her own fee interest in a parcel particularly where the transaction involved no third parties whom the decedent might have been accommodating furthermore this court has previously embraced the notion that potential liability can be sufficient for purposes of sec_20_2053-7 estate_tax regs in a case somewhat analogous to that now before the court in estate of linderoth v commissioner tcmemo_1986_547 a residence was encumbered by deeds of trust securing promissory notes the property was located in nevada where a statutory one action rule could -- - operate to restrict the remedies available to a lender id the taxpayer argued that since the value of the residence exceeded the amount of the debt the estate would not be liable for the encumbrances under the one action rule id the commissioner on the other hand contended that the estate is at least potentially liable on the encumbrances and therefore the full value of decedent’s interest in the residence is includable in the gross_estate id we held for the commissioner id given the foregoing we are unable to agree with the estate that decedent’s express legal liability on his own interest in the disputed property may be disregarded in applying sec_20_2053-7 estate_tax regs both the subject promissory note and state law afforded the lender a choice of remedies one of which included the imposition of personal liability yet the estate asks us to eliminate one of those alternatives on mere generalities and assumptions regarding creditor preference we decline to do so we hold that the full value of decedent’s interest in the monte vista property must be included as part of his gross_estate with a corresponding deduction allowed to the extent permitted by the internal_revenue_code til extent of entitlement to marital_deduction sec_2056 authorizes a deduction from the gross_estate of an amount equal to the value of any interest in property which passes or has passed_from_the_decedent_to_his_surviving_spouse the parties in this case disagree as to the proportion of the california real_estate contained in decedent’s residuary_estate which should be considered to have passed from him to his surviving_spouse for purposes of the sec_2056 deduction and we note that this appears to be a matter of first impression following execution of a distribution agreement by decedent’s residuary beneficiaries and in accordance with an order by the california superior court decedent’s wife received decedent’s one-half interest in both the monte vista property and the calle victoria property regulations promulgated under sec_2056 provide as follows with regard to will contests and other assignments or surrenders of property in the context of the marital_deduction if as a result of the controversy involving the decedent’s will or involving any bequest or devise thereunder a property interest is assigned or surrendered to the surviving_spouse the interest so acquired will be regarded as having passed_from_the_decedent_to_his_surviving_spouse only if the assignment or surrender was a bona_fide recognition of enforceable rights of the surviving_spouse in the decedent’s estate such a bona_fide recognition will be presumed where the assignment or surrender was pursuant to a decision of a local court upon the merits in an adversary proceeding following a genuine and active contest however such a decree will be accepted only to the extent that the court passed upon the facts upon which deductibility of the property interests depends if the assignment or surrender was pursuant to a decree rendered by consent or pursuant to an agreement not to contest the will or not to probate the will it will not necessarily be accepted as a bona_fide evaluation of the rights of the spouse sec_20_2056_c_-2 estate_tax regs -- - in construing this regulation courts have explained that the ‘test’ of whether assets pass from the decedent for estate_tax purposes is ‘whether the interest reaches the spouse pursuant to state law correctly interpreted--not whether it reached the spouse as a result of good_faith adversary confrontation ’ 52_f3d_1266 4th cir quoting 674_f2d_761 9th cir affg tcmemo_1994_108 a settlement must be based on valid enforceable rights under the will and state law at the time the settlement was reached in order for property received thereunder to qualify for the marital_deduction id see also 101_tc_314 affd 63_f3d_1083 11th cir affd 520_us_93 the principle just enunciated is a corollary to the general_rule that qualification for the marital_deduction must be determined as of the time of death 335_f2d_91 4th cir accordingly in situations such as that now before the court the proper focus is on the rights a widow received under the terms of the testamentary instrument not on any subsequent rights she may have received from the settlement agreement itself estate of carpenter v commissioner supra pincite in light of the foregoing the estate contends a marital_deduction is allowable for the full value of decedent’s interest in the california property received by the surviving_spouse while respondent maintains that only three-eighths of the value of decedent’s interest in the monte vista and calle victoria parcels may be considered in computing the deduction more specifically the estate’s position is that the u s property received by the surviving_spouse was in bona_fide recognition of her rights to 8ths of the entire residue of decedent’s estate and therefore passed_from_the_decedent respondent in contrast interprets the language of the will as granting to the surviving_spouse only an undivided three-eighths interest in each residuary asset thus as framed by the parties the dispute turns on what rights in the residuary pool were afforded to decedent’s wife by the terms of his will and hong kong law however we need not address this challenging question of will construction even if we were to assume for the sake of argument that the fractional share legacy set forth in decedent’s will could be construed as a right to three-eighths of the - - residue as a whole the estate has failed to prove the amount of the allowable deduction see rule b the estate at no time offered evidence to establish the value of the foreign residuary assets the sole allegation regarding a specific dollar figure for the foreign residue appears to be a statement in the uncontested distribution agreement filed by decedent’s beneficiaries in connection with the california spousal property petition wherein it is recited that the residue consists of certain property located in hong kong having an estimated value of u s dollar_figure such statement is by its very terms an estimate or approximation and falls short of constituting reliable proof in addition although both parties seem to have accepted dollar_figure as the value of the foreign gross_estate they have not identified the portion of that amount which was administered under the residuary clause of decedent’s will a similar shortcoming adheres with respect to the assets lists accompanying the hong kong certificate of exemption from estate duty which while included as part of the record have been offered without further explanation of the relationship if any of the enumerated items to the provisions of decedent’s will it is by no means certain that this argument would prevail see discussions by the following well-known commentators casner estate_planning sec pincite 5th ed manning et al manning on estate_planning sec_2 pincite 5th ed covey the marital_deduction and the use of formula provisions 2d ed --- - accordingly we have no means by which to ascertain that the deduction claimed for the parcels received by the spouse under the distribution agreement did not exceed three-eighths of the total value of the residue thus because the estate has failed to carry its burden_of_proof with regard to the facts necessary to sustain its own substantive legal argument we need not decide whether such approach is sustainable under the law we simply hold that the estate has failed to prove that it is entitled to a marital_deduction greater than that allowed by respondent to reflect the foregoing decision will be entered for respondent -- - appendix a the estate’s calculat gross_estate monte vista appraised value less encumbrances net equity value less one-half interest gross_estate value calle victoria appraised value less one-half interest gross_estate value vernon appraised value less encumbrances gross_estate value gross_estate in united_states gross_estate outside united s total gross_estate 1ons as per return rounded dollar_figure ‘big_number big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number tates big_number big_number dollar_figure minus dollar_figure equals dollar_figure one-half of which would be dollar_figure rounded was made on the return but it appears a mathematical error - - deductions expenses claims etc amount claimed 2big_number marital_deduction value of property passing to surviving_spouse monte vista dollar_figure calle victoria big_number vernon big_number available amount dollar_figure less deduction claimed for expenses claims big_number claimed marital_deduction big_number total deductions claimed big_number taxable_estate gross_estate in united_states big_number less deductions big_number taxable_estate - - this amount should equal the percentage of total expenses claims which corresponds to the ratio of value of the gross_estate in the united_states to total gross_estate value again however there appears to be a mathematical discrepancy as the total expenses claims are shown to be dollar_figure on the return -- appendix b respondent’s calculations as per notice_of_deficiency gross_estate monte vista appraised value less one-half interest gross_estate value calle victoria appraised value less one-half interest gross_estate value vernon appraised value less encumbrances gross_estate value gross_estate in united_states gross_estate outside united_states total gross_estate dollar_figure big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number deductions expenses claims etc amount allowed 1dollar_figure marital_deduction available amount attributable to each item of u s property passing to surviving_spouse monte vista calle victoria dollar_figure vernon big_number total dollar_figure less three-eighths share of taxes debts and expenses payable out of the residue big_number allowed marital_deduction total deductions allowed taxable_estate gross_estate in united_states big_number less deductions taxable_estate ' this amount takes into account one-half of the unpaid balance on the monte vista mortgage or dollar_figure reduced in accordance with the ratio of u s to total gross_estate value it appears that this amount was likely intended to equal three-eighths of the value of decedent’s one-half interest in the parcel dollar_figure x dollar_figure rounded the mathematical discrepancy is not explained this amount equals three-eighths of the value of decedent’s one-half interest in the parcel dollar_figure x dollar_figure this amount equals the full gross_estate value of decedent’s interest in the parcel it would appear that no five- eighths reduction was applied because the property passed to the surviving_spouse pursuant to the joint_tenancy form of ownership as opposed to under the residuary clause of decedent’s will the dollar_figure discrepancy dollar_figure - dollar_figure dollar_figure is not explained and presumably results from rounding
